FARR, J.
Upon an examination of the record it is disclosed that no motion for a new trial was filed before the Referee. It becomes important, therefore, to determine the effect of the failure to file such motion. The section of the General Code of importance here is 11478.
Further assistance would not be needed other than the statute in question. However a case of interest in this connection is that of Hanner v. Brewing Company, et al., 8 O. D., 399, in which the statute just read was construed, and it is a case worthy of notice here. The second proposition of the syllabus reads as follows:
“When exceptions to a Referee’s report will be overruled. Exceptions to a Referee’s report will be overruled when no motion for a new trial was made before the Referee and no bill of exceptions taken.”
So that it becomes readily apparent that if the parties excepting in the instant case desired to have these findings reviewed, it was necessary to make a motion for a new trial before the referee and to have his finding upon the same.
No motion or motions were filed in the instant case. For the reasons given it follows that the exceptions must be overruled, the report of the Referee approved and a judgment entered thereon.
Pollock and Roberts, JJ, concur.